Citation Nr: 1101868	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-16 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to an initial compensable evaluation for a sinus 
disability.

3.  Entitlement to an initial compensable evaluation for a scar, 
status post giant cell tumor excision of the right great toe.

4.  Entitlement to an initial disability rating in excess of 10 
percent for a left foot disability.

5.  Entitlement to an initial disability rating in excess of 10 
percent for a right knee disability. 

6.  Entitlement to an initial disability rating in excess of 10 
percent for a left knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran had active military duty from February 1987 to 
February 1991.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In September 2005, the RO granted service connection for right 
knee degenerative joint disease, left knee degenerative joint 
disease, residuals of a fracture of left fifth metatarsal, 
residual scarring from an excision of a giant cell tumor on the 
right great toe and a sinus disability.  An initial disability 
rating of 10 percent was assigned for the Veteran's service-
connected left knee degenerative joint disease.  At that time, 
noncompensable ratings were also assigned for the right knee 
degenerative joint disease, residuals of a fracture of left fifth 
metatarsal, residual scarring from an excision of a giant cell 
tumor on the right great toe and the sinus disability.  At that 
time, the RO also determined that service connection was not 
warranted for a low back disorder.

In October 2009, the RO held that initial disability ratings of 
10 percent were warranted for the Veteran's service-connected 
right knee degenerative joint disease and residuals of a fracture 
of left fifth metatarsal with progression to pes planus.

The Veteran cancelled his hearing before a member of the Board in 
Washington D.C. scheduled in July 2010.

The issue of entitlement to service connection for a lumbar spine 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's sinus 
disorder has been characterized by minimal symptoms, with no 
evidence of polyps, obstruction greater than 50 percent on both 
sides, or of complete obstruction on one side.

2.  Throughout the rating period on appeal, the Veteran's scar, 
status post giant cell tumor excision of the right great toe is 
superficial in nature, well healed, non-adherent, stable, and 
non-tender; the scar does not result in any limitation of 
function.

3.  Throughout the rating period on appeal, the Veteran's left 
foot disability is no worse than moderate in degree.

4.  Throughout the rating period on appeal, the Veteran's right 
knee disability has been characterized by pain; it has not been 
shown to be productive of extension limited to 15 degrees or 
more, flexion limited to 30 degrees or less, dislocated semilunar 
cartilage, moderate recurrent subluxation or lateral instability, 
moderate impairment of the tibia and fibula, or any type of 
ankylosis.

5.  Throughout the rating period on appeal, the Veteran's left 
knee disability has been characterized by pain; it has not been 
shown to be productive of extension limited to 15 degrees or 
more, flexion limited to 30 degrees or less, dislocated semilunar 
cartilage, moderate recurrent subluxation or lateral instability, 
moderate impairment of the tibia and fibula, or any type of 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a sinus 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.97, Diagnostic Code 6522 (2010).

2.  The criteria for an initial compensable rating for a scar, 
status post giant cell tumor excision, right great toe, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (as in effect 
prior to October 23, 2008).

3.  The criteria for an initial disability rating in excess of 10 
percent for a left foot disability have not been met.  38 
U.S.C.A. § 1155 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.7, 
4.31, 4.71a, Diagnostic Codes 5277-5284 (2010).

4.  The criteria for an initial rating in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5256-5263 (2010).

5.  The criteria for an initial rating in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
      
Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims for increased disability ratings here arise 
from an appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA 
treatment and VA examination reports dated in June 2005 and 
September 2009.  Moreover, statements in support of the claims 
are of record.  The Board has carefully reviewed such statements 
and concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Moreover, an appeal from the initial assignment of a disability 
rating, such as this case, requires consideration of the entire 
time period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Analysis of the Claims

Sinus Disability

The Veteran's service-connected sinus disability is evaluated as 
zero percent disabling (non-compensable) under 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (allergic or vasomotor rhinitis).  See 38 
C.F.R. § 4.97, DC 6522 (2010).  A 10 percent rating is assigned 
under Diagnostic Code 6522 for allergic or vasomotor rhinitis 
without polyps but with greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one side.  
A maximum 30 percent rating is assigned for allergic or vasomotor 
rhinitis with polyps.  Id.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to an initial compensable 
rating for a sinus disorder.  Indeed, the medical evidence of 
record does not demonstrate any evidence of obstruction and or 
polyps.

Upon VA examination dated in June 2005, the Veteran presented 
with complaints of difficulty breathing through the nose.  He 
also endorsed sinus pressure.  Physical examination, however, did 
not reveal any evidence of sinusitis or rhinitis.   Moreover, x-
rays of the sinuses were normal.  The examiner concluded that at 
that time there were no symptoms of a sinus disorder.  

The Veteran was afforded an additional VA examination in 
September 2009.   At that time, he presented with subjective 
complaints of sinus flare-ups four times a year, each lasting for 
a week.  These episodes were not incapacitating but they were 
accompanied by headaches.  His sinus difficulties had not 
required antibiotic treatment lasting four to six weeks.  He also 
reported complaints of interference with breathing through his 
nose, hoarseness and pain.  He denied any purulent discharge from 
the nose or crusting.  Upon physical examination there was no 
evidence of nasal obstruction, deviated septum, partial loss of 
the nose, partial loss of the alia, nasal polyps, scar or 
disfigurement.  There was no evidence of rhinitis, sinusitis or 
bone infection.  

Based on the pertinent evidence, as detailed above, the record 
fails to support a compensable rating for the Veteran's service-
connected sinus disability.  There is no showing of nasal polyps 
and he does not have obstruction of greater than 50 percent of 
the nasal passage on both sides or a complete obstruction on one 
side.  There are no other diagnostic codes for consideration 
here.  As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Scar, Right Great Toe

The Veteran's service-connected scar, status post giant cell 
tumor excision of the right great toe, is currently are evaluated 
as non-compensable under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805. 

The Board notes that during the pendency of the appeal, the 
applicable rating criteria for skin disorders, found at 38 C.F.R. 
§ 4.118, were amended effective October 2008.  However, the 
October 2008 revisions are only applicable to applications for 
benefits received by the VA on or after October 23, 2008.  See 
73 Fed. Reg. 54708 (September 23, 2008).  The current claim on 
appeal was received in February 2005 and application of the new 
provisions was not expressly requested.

Prior to the October 2008 amendments, Diagnostic Code 7805 
directed that other scars are to be rated on limitation of 
function of the affected body part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).  Where the Rating Schedule does not 
provide for a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2010).

Upon VA examination dated in June 2005, the Veteran presented 
with complaints of pain in his right great toe.  Physical 
examination did not demonstrate any painful motion, edema, 
disturbed circulation, weakness or atrophy of musculature, or 
tenderness.  There was no evidence of any deformity.  
Dorsiflexion of all the toes produced no pain.  There was no 
tenderness on palpation of the metatarsal heads of the toes. 

In September 2009, the Veteran was afforded an additional VA 
examination.  He alleged that the scar was painful and that he 
could not wear tight shoes because of the pain.  Upon physical 
examination, there was no evidence of skin breakdown and the 
examiner concluded that the Veteran did not experience any 
functional impairment attributable to his scar.  

Neither of the aforementioned examinations indicate that the 
Veteran experienced a limitation of function of right great toe 
as a result of his scar.  Moreover, no other objective evidence 
of record indicates any such limitation of function.  
Accordingly, a compensable evaluation for scar, status post giant 
cell tumor excision of the right great toe is not warranted under 
Diagnostic Code 7805.

Other potentially applicable scar diagnostic codes have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, as the objective evidence in the VA medical 
examinations reflects that the Veteran's scar is not on his head, 
face, or neck; is not deep; does not cause limited motion; does 
not exceed an area of 6 square inches; is not unstable; and is 
not painful on examination, a compensable evaluation is not 
warranted under those other diagnostic codes. See 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804 (as in 
effect prior to October 23, 2008).

Left Foot Disability

By means of a rating decision dated in September 2005, the 
Veteran was initially awarded service connection for residuals of 
a fracture of the left fifth metatarsal.  An initial 
noncompensable rating was assigned.  In October 2009, the RO held 
that an initial disability rating of 10 percent and 
recharacterized the matter as residuals of a fracture of the left 
fifth metatarsal with progression to pes planus. 

Under Diagnostic Code 5284, for other disabilities of the foot, a 
10 percent evaluation is for assignment for a moderate disability 
of the foot, 20 percent for a moderately severe disability of the 
foot, and 30 percent for a severe disability of the foot.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  

Actual loss of use of a foot is to be rated 40 percent disabling, 
as provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, 
Diagnostic Code 5167.

Terms such as "mild," "slight," "moderate," and "severe," 
are not defined in VA regulations, and the Board must arrive at 
an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

Upon VA examination dated in June 2005, the Veteran presented 
with complaints of left foot pain.  Physical examination did not 
reveal any evidence of abnormal weight bearing.  Posture and gait 
were normal and the Veteran did not require the use of any 
assistive devices to ambulate.  There was no evidence of painful 
motion, edema, disturbed circulation, weakness or atrophy of 
musculature or tenderness in the left foot.  There was no 
evidence of pes planus, clawfoot or other deformity of the feet 
and toes.  The Achilles tendon was well aligned.  Dorsiflexion of 
all the toes produced no pain.  There was no limitation of 
dorsiflexion of the ankles.  There was no tenderness on palpation 
of the metatarsal heads of the toes. X-rays of the left foot were 
normal.

In September 2009, the Veteran was afforded an additional VA 
examination.  He presented with complaints of constant pain on 
the outside of his foot, which was exacerbated by physical 
activity and swelling.  He denied any weakness, stiffness or 
fatigue.  Physical examination did not reveal any evidence of 
abnormal weight bearing or breakdown, callosities or unusual shoe 
wear pattern.  The Veteran did not require the use of assistive 
devices for ambulation.

Based on the aforementioned evidence, the Board finds that the 
Veteran's left foot disability most nearly approximate the 
criteria for a 10 percent evaluation under Diagnostic Code 5284.  
His left foot disability results in subjective complaints of 
pain.  Neither of the VA examination reports present findings 
otherwise demonstrating a "moderately severe" disability of the 
left foot.  The findings discussed above do not expressly or 
implicitly characterize the clinical severity of the Veteran's 
service-connected left foot disability as "moderately severe," 
nor does any other aspect of the VA examination reports otherwise 
show such severity of disability of the left foot.  Accordingly, 
an initial disability rating in excess of 10 percent for a left 
foot disability is not warranted.

Other diagnostic codes pertaining to the ankle and foot must also 
be considered to determine if a compensable evaluation is 
warranted.  However, Diagnostic Codes 5277, 5278, 5279, 5281, 
5282 and 5283 are not applicable here, as the clinical findings 
do not reflect that the Veteran has a diagnosis of, or 
symptomatology that would be equivalent or analogous to, a weak 
foot, pes cavus, Morton's disease, hallux rigidus, hammer toes, 
malunion or nonunion of the metatarsal bones.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283 
(2010).

Right & Left Knees

The Veteran alleges entitlement to initial disability ratings in 
excess of 10 percent for his service-connected right and left 
knee disabilities.  He relates that his quality of life has been 
severely impacted by his knee and back disabilities.  He has had 
to change his scope of employment to a less physical job because 
of pain from standing and bending.  

Disabilities of the knees are rated pursuant to 38 C.F.R. § 
4.71a, diagnostic codes 5256-5262.  Diagnostic code 5256 involves 
ankylosis of the knee.  A rating of 30 percent applies when there 
is ankylosis that is at a favorable ankle in full extension, or 
in slight flexion between 0 and 10 degrees.  A 40 percent rating 
applies when there is ankylosis of the knee in flexion between 10 
and 20 degrees.  A 50 percent rating applies when there is 
ankylosis of the knee in flexion between 20 and 45 degrees.  A 60 
percent rating applies when there is extremely unfavorable 
ankylosis, in flexion at an angle of 45 degrees of more.

Diagnostic code 5257 concerns to other impairments of the knee.  
An evaluation of 10 percent is assigned for slight recurrent 
subluxation or lateral instability, an evaluation of 20 percent 
is assigned when such impairment is moderate, and an evaluation 
of 30 percent is assigned when such impairment is severe.

Diagnostic code 5258 applies to dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into the 
joint.  A 20 percent rating applies for this disability. 

 Diagnostic code 5259 addresses removal of symptomatic semilunar 
cartilage.  A maximum schedular rating of 10 percent rating 
applies for this disability.

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of extension of the 
knee.  A 10 percent rating is warranted for extension that is 
limited to 10 degrees.  A 20 percent rating is warranted for 
extension that is limited to 15 degrees.  A 30 percent rating is 
warranted for extension that is limited to 20 degrees.  A 40 
percent rating is warranted for extension that is limited to 30 
degrees.  A 50 percent rating is warranted for extension that is 
limited to 45 degrees or greater.

Diagnostic Code 5262 applies to impairment of the tibia and 
fibula.  A 10 percent rating is applied when there is malunion 
with a slight knee or ankle disability.  A 20 percent rating is 
applies when there is malunion with a moderate knee or ankle 
disability.  A 30 percent rating applies where there is malunion 
with marked knee or ankle disability.  A 40 percent rating 
applies when there is nonunion of the tibia and fibula with loose 
motion requiring a brace.

Diagnostic Code 5263 concerns genu recurvatum; a maximum 
schedular rating of 10 percent rating is available for this 
disability.

For VA purposes, normal lumbar motion is from 0 to 90 degrees of 
flexion, 0 to 30 degrees of extension, and 0 to 30 degrees of 
lateral flexion and rotation.  38 C.F.R. § 4.71, Plate V.  The 
Board observes that the words "moderate" and "marked" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The VA General Counsel held that a Veteran who has arthritis, 
confirmed by x-ray findings, and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional disability.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98. 

Additionally, a separate rating may be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable limitation 
of flexion and a compensable limitation of extension of the same 
knee, the limitations must be rated separately to adequately 
compensate for functional loss associated with the disability.  
VAOPGCPREC 9-04. 

Upon VA examination dated in June 2005, the Veteran presented 
with complaints of bilateral knee pain and weakness.  Physical 
examination of the left knee demonstrated tenderness.  Drawer's 
and McMurray's signs were negative.  There was no evidence of 
crepitus or ankylosis.  Range of motion in both knees was from 
zero to 135 degrees.  After repetitive use, range of motion of 
the left knee was additionally affected by pain but not by 
fatigue, weakness or lack of endurance.  X-rays of the knees 
demonstrated minimal narrowing of the joint space medially. The 
Veteran was diagnosed with right knee degenerative joint disease 
with pain and some limitation of flexion and left knee 
degenerative joint disease with pain and some tenderness.

Private treatment records dated in June 2005 reflect complaints 
of left knee pain, with localized tenderness and no significant 
swelling.  A September 2005 record noted a mild degree of left 
knee effusion with diffuse tenderness on medial side.  Although 
there was evidence of tenderness, treatment records dated from 
November 2005 through February 2009 indicate that there was no 
evidence of effusion. The Veteran was also noted to have 
maintained "good" range of motion.  In February 2009, there was 
a slight restriction of full extension of the right knee and 
there was tenderness to palpation.  In November 2005, May 2008 
and March 2009, the Veteran underwent arthroscopies in the left 
knee.

In September 2009, the Veteran was afforded an additional VA 
examination.   He presented with complaints of weakness, 
stiffness, swelling, giving away, lack of endurance, locking and 
pain.  He denied any heat, redness, fatigability, deformity, 
tenderness, drainage, effusion, subluxation or dislocation.  He 
reported experiencing flare-ups as often as three times per week, 
lasting five hours, precipitated by physical activity.  During 
flare-ups he alleged that he could not stand for a period of 
time, run, walk or play sports.  Physical examination did not 
reveal edema, instability, abnormal movement, effusion, weakness, 
tenderness, redness, heat, deformity, malalignment, drainage, 
subluxation or guarding of movement in either knee.  In both 
knees, physical examination revealed an acquired genu recurvatum 
weakness and insecurity on weight bearing.  There was no 
ankylosis.   Range of motion of the right knee was from zero to 
130 degrees.  Range of motion on the left knee was from zero to 
120 degrees.  There was no additional degree of limitation of 
motion upon repetitive use.   Joint function was additionally 
limited after repetitive use due to pain, fatigue and weakness.  
Weakness having the major functional impact.  

Upon review of the aforementioned evidence, the Board finds that 
disability ratings in excess of 10 percent is not warranted for 
either the Veteran's left or right knee disabilities.  In order 
to receive a higher rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, flexion would have to be limited to 45 degrees or 
less.  In order to receive a higher rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5261, extension would have to be limited 
to 15 degrees.  None of the evidence of record has demonstrated 
such limitation of extension or flexion, even considering 
additional functional limitation due to factors such as pain and 
weakness.  Indeed, there was no objective loss of motion with 
repetitive movement of either knee.  

Additionally, there is no basis to award a higher or separate 
rating for recurrent subluxation or lateral instability.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261 Indeed, there was no 
objective evidence of lateral instability or recurrent 
subluxation at either of the VA examinations.  

The Board acknowledges the Veteran's complaints of weakness, 
stiffness, swelling, giving away, lack of endurance, locking and 
pain.  He has also endorsed flare-ups as often as three times per 
week.  The objective findings, however, reflect pain, minor 
limitation of motion and an acquired genu recurvatum weakness and 
insecurity on weight bearing.  Such findings are deemed more 
persuasive than the Veteran's subjective complaints.  Moreover, 
to the extent that his functionality decreases upon flare-up, the 
Board determines that such is contemplated by the 10 percent 
evaluations already in effect.

The remainder of the diagnostic codes pertaining to knee 
disabilities do not address the disabilities at issue.  Indeed, 
the Veteran was not shown to have impairment of the tibia and 
fibula, dislocated semilunar cartilage, or any type of ankylosis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258, 5259, 5262, 5263.  
Although he has been diagnosed as having an acquired genu 
recurvatum weakness, 10 percent is the maximum schedular rating 
available under Diagnostic Code 5256.

Moreover, as the record fails to show loss of both flexion and 
extension of either knee to a compensable degree, there is no 
basis for assignment of separate ratings pursuant to VAOPGCPREC 
9-04.  Similarly, the absence of any showing of instability 
precludes assignment of separate ratings pursuant to VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.  Finally, the absence of any scar 
symptomatology, per VA examination, precludes any compensable 
evaluation for the Veteran's arthroscopy scars of the bilateral 
knees.

In conclusion, an initial disability rating in excess of 10 
percent for a right knee and left knee disabilities are not 
warranted.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Considerations

The Board must also determine whether the schedular evaluations 
are inadequate, thus requiring that the RO refer a claim to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected sinus, right great toe, 
left foot, right knee and left knee disabilities, but the medical 
evidence reflects that those manifestations are not present in 
this case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
service-connected sinus, right great toe, left foot, right knee 
and left knee disabilities.  As the rating schedule is adequate 
to evaluate the disabilities, referral for extraschedular 
consideration is not in order.

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning compensable evaluates for service-
connected sinus and right great toe scar disabilities as well as 
against assigning disability ratings in excess of 10 percent for 
service-connected left foot, right knee and left knee, 
disabilities, on either a schedular or extra-schedular basis.  As 
the preponderance of the evidence is against the claims, there is 
no reasonable doubt to resolve in his favor.  See 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

An initial compensable evaluation for a sinus disability is 
denied.

An initial compensable evaluation for a scar, status post giant 
cell tumor excision, right great toe is denied.

An initial disability rating in excess of 10 percent for a left 
foot disability is denied.

An initial disability rating in excess of 10 percent for a right 
knee disability is denied. 

An initial disability rating in excess of 10 percent for a left 
knee disability is denied.


REMAND

It is noted that VA must make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the claim 
for the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2010).  
Such assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran here alleges that he has experienced chronic pain in 
his back since his period of service.  A review of the service 
treatment records demonstrates complaints of low back pain in 
August 1990.  In support of the Veteran's claim, a fellow service 
man submitted that during their period of service he noticed the 
Veteran began experiencing back problems, which he attributed to 
strenuous activities.  Since their discharge from service, he had 
maintained in communication with the Veteran and he knew that the 
Veteran had continued to experience problems with his back.  The 
Veteran also submitted an additional lay statement from a friend, 
who indicated that she had known the Veteran since 1999 and that 
he had expressed to her that his back difficulties began during 
service.  Given this evidence, the Board finds that the Veteran 
should be provided a post-service VA examination in order to 
determine whether the Veteran is currently experiencing a chronic 
lumbar spine disability attributable to his period of service.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine 
examination to determine the nature and 
approximate onset date and/or etiology of his 
current lumbar spine disorder.  The claims 
file and a copy of this remand must be 
provided to the examiner for study and it 
should state in the report of any examination 
that they have been reviewed by the examiner.

Following a review of the relevant evidence 
in the claims file and a copy of this remand, 
obtaining a history from the Veteran, the 
clinical examination and any tests that are 
deemed necessary, the examiner is requested 
to opine whether it is at least as likely as 
not (i.e., 50 percent or greater probability) 
that any current disorder of the lumbar spine 
began during service or is etiologically 
related to any incident of active service.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also requested to provide a 
rationale for any opinion provided.  If this 
inquiry cannot be answered without resorting 
to speculation, the examiner should explain 
exactly why it would be speculative to 
respond.

2.  Upon completion of the above, 
readjudicate the claim of entitlement to 
service connection for a lumbar spine 
disorder.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


